Citation Nr: 1107126	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling.

2.  Entitlement to a compensable rating for right leg pain 
associated with a low back disability.

3.  Entitlement to a compensable rating for left leg pain with a 
low back disability.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In February 2010, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to a compensable rating for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  The objective medical evidence shows that the Veteran's lower 
back disability is manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees; there is no evidence 
of incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during any 12 month period; 
and ankylosis of the entire thoracolumbar spine is not shown.

2.  The Veteran has impairment of the sciatic nerve in the left 
lower extremity that is wholly sensory.

3.  The Veteran has impairment of the sciatic nerve in the right 
lower extremity that is wholly sensory.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a low 
back disability, based on orthopedic manifestations and 
incapacitating episodes, have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
71a, Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for a separate 10 percent rating for mild 
impairment of the sciatic nerve of the right lower extremity have 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a separate 10 percent rating for mild 
impairment of the sciatic nerve of the left lower extremity have 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 
2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in December 2006, October 2007, May 2009, and February 
2010; rating decisions in March 2007, and June 2008; a statement 
of the case in March 2008; and a supplemental statement of the 
case in June 2009.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims herein 
decided, evidence considered, pertinent laws and regulations, and 
reasons for the decision.  VA made all efforts to notify and to 
assist the appellant with evidence obtained, the evidence needed, 
and the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
the claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
November 2010 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained a medical examination in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  The Board will consider whether separate ratings may be 
assigned for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran contends that he is entitled to a rating higher than 
20 percent for his lower back disability.

Under the general rating formula for diseases and injuries of the 
spine set forth in Diagnostic Codes 5235-5242, a 20 percent 
rating is warranted when forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 degrees; 
when the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or when muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires either that forward 
flexion of the thoracolumbar spine is limited to 30 degrees or 
less or that favorable ankylosis of the entire thoracolumbar 
spine is shown.  A rating in excess of 40 percent is not 
warranted in the absence of unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2010).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note 2 (2010).

Intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over a twelve month period, 
or by combining under 38 C.F.R. § 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method results in 
the higher rating.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks per year.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least four, but less than six weeks per year.  A 60 percent 
rating is warranted for incapacitating episodes having a total 
duration of at least six weeks per year.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
Note (1) (2010).  

Degenerative arthritis, established by X-ray findings, will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  38 
C.F.R. § 4.71a; Diagnostic Code 5003 (2010).  However, as that 
Diagnostic Code does not provide for ratings in excess of 20 
percent, the Board finds that its application cannot result in an 
increased rating in this case.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2010); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is factor to be considered.  38 C.F.R. 
§ 4.59 (2010).

Neurological manifestations resulting in impairment of the 
sciatic nerve are rated under Diagnostic Code 8520.  A 10 percent 
rating is warranted for mild incomplete paralysis.  A 20 percent 
is warranted for moderate incomplete paralysis.  When the 
involvement of a peripheral nerve is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a (2010).

The Veteran's claim for an increased rating for his lower back 
disability was received in July 2006.  By a rating decision in 
March 2007, the RO granted entitlement to a total temporary 
disability rating based on hospitalization, surgery, or 
convalescence, from October 4, 2005, to December 1, 2005, 
following an October 2005 surgery of the lumbar spine.  The 
rating decision also denied the Veteran's claim for a rating 
higher than 20 percent for a lumbar spine disability and the 
Veteran appealed that decision.  In a June 2008 rating decision, 
the RO granted service connection for right and left leg pain 
associated with spondylolysis of the lumbar spine, status post-
L2-S1 decompression and L3-S1 posterior spinal fusion, and 
assigned 0 percent disability ratings.  

Private treatment reports in 2005 show complaints of pain in the 
lumbar spine, with a history of treatment with epidural steroid 
injections and physical therapy.  An August 2005 MRI of the 
lumbar spine revealed significant multilevel disc and facet 
degenerative changes associated with thecal foraminal and lateral 
recess stenoses, bilateral L5 spondylolysis and associated 
spondylolisthesis.  In October 2005, the Veteran underwent 
decompression from L2 to S1 with a fusion of L3 to S1.  Post-
surgical records showed an improvement in the Veteran's reported 
symptomatology.  In November 2005, the Veteran described a 
significant reduction in low back pain. 

In January 2007, the Veteran underwent a VA spine examination.  
He presented complaints of low back pain radiating to both lower 
extremities.  Aggravating factors were prolonged walking and 
strenuous work.  The Veteran treated the pain with medication.  
The Veteran reported severe flare-ups in pain that lasted minutes 
to hours and occurred approximately every two to three weeks.  He 
described being totally disabled during flare-ups of pain.  The 
Veteran walked with a cane.  He was able to sit for an hour, 
stand for a half hour, and walk 200 yards.  Lumbar spine flexion 
was to 80 degrees, extension was to 30 degrees, left and right 
lateral bending was to 30 degrees bilaterally, and left and right 
rotation was to 30 degrees bilaterally.  There was no additional 
limitation of motion with repetitive use.  Neither spasms nor 
atrophy of the thoracolumbar spine were shown.  X-rays revealed 
laminectomy and posterior fusion hardware, with the most inferior 
screw, positioned in S1, fractured.  The examiner diagnosed 
degenerative disc disease of the lumbar spine associated with 
spondylolisthesis at L5-S1.  The effect of the lumbar spine on 
the Veteran's activities of daily living was described as none to 
moderate.  The examiner noted that the Veteran was retired.  

On VA spine examination in April 2010, the Veteran complained of 
chronic unremitting lumbar spine pain.  The Veteran denied any 
episodes of incapacitation.  He was able to walk for 200 yards.  
Lumbar spine flexion was to 59 degrees, extension was to 0 
degrees, left lateral bending was to 20 degrees, right lateral 
bending was to 18 degrees, right rotation was to 19 degrees, and 
left rotation was to 11 degrees.  There was objective evidence of 
pain with repetitive use, but no additional limitation of motion.  
Neither spasms, guarding, tenderness, weakness nor atrophy of the 
thoracolumbar spine were shown.  The effect of the lumbar spine 
on the Veteran's activities of daily living was described as mild 
to moderate.  The Veteran reported being retired from employment.  

The Board finds that the totality of the evidence does not show 
that flexion in the Veteran's thoracolumbar spine is limited to 
30 degrees, even considering functional limitations such as 
fatigability, weakness, or lack of endurance.  Therefore, the 
Board finds that the criteria for a rating in excess of 20 
percent based on limitation of motion have not been met.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2010). 

Also, the evidence of does not show, nor does the Veteran claim, 
incapacitating episodes of back pain that have required bed rest 
prescribed by a physician and treatment by a physician, having a 
total duration of at least four weeks but less than six weeks at 
any time during any given 12 months period on appeal.  For this 
reason, the criteria for a higher rating based on incapacitating 
episodes have not been met. 

Regarding separate ratings for orthopedic and neurological 
impairment, the evidence of record contains complaints of low 
back pain radiating to the lower extremities, bilaterally, and 
service connection has been granted for right and left leg pain 
associated with the low back disability, and rated 0 percent.  38 
C.F.R. § 4.124a, Code 8520 (2010).

In October 2007, the Veteran was treated with epidural steroid 
injections due to significant back and leg pain.  On VA 
examination in January 2007, the Veteran complained of low back 
pain radiating to both lower extremities.  He reported 
paresthesias, weakness and numbness in the right leg and foot.  
Examination of the lower extremities revealed normal muscle tone 
and 5/5 reflexes.  Range of motion was also normal.  There was no 
abnormal sensation.  The Veteran denied urinary or fecal 
incontinence.

On VA spine examination in April 2010, the Veteran complained of 
intermittent bilateral lower extremity pain, and a sharp stinging 
and burning sensation.  The Veteran denied urinary or fecal 
incontinence, or any episodes of incapacitation.  He was able to 
walk for 200 yards.  Reflexes and muscle tone in the lower 
extremities were normal.  There was no limitation of motion or 
muscle atrophy in the lower extremities.  The examiner found 
decreased vibration in the left lower extremity and pinprick to 
light touch in the left great toe.  Lesegue's sign was negative.  
The Board finds that the consistency of those findings with a 
documented objective basis, the Board finds it appropriate to 
award a separate ratings based on mild incomplete paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a, Code 8520 (2010).

A 10 percent rating is warranted for mild incomplete paralysis of 
the sciatic nerve.  A 20 percent rating is warranted for moderate 
incomplete paralysis of the sciatic nerve.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than complete paralysis whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a, Code 8412 
(2010).

The Board finds that the Veteran's impairment in the sciatic 
nerve is wholly sensory, as the Veteran has not been found to 
have any problems with motor functioning or atrophy or any non-
sensory symptoms associated with neurological impairment.  The 
Board finds that sciatic impairment is best described as mild.  
Accordingly, separate 10 percent ratings are warranted for mild 
incomplete paralysis of the sciatic nerve under Code 8520.  
However, the Board finds that the evidence does not show a 
greater level of incomplete paralysis because of the lack of 
findings of atrophy or motor or reflex symptomatology.  The VA 
examiners in January 2007 and April 2010 did not find 
radiculopathy but, the Board finds that the weight of the 
evidence is in the Veteran's favor and a separate 10 percent 
ratings for mild incomplete paralysis of the sciatic nerves are 
warranted.

The Board finds that a rating greater than 20 percent is not 
warranted for a low back disability.  The Board further finds 
that separate 10 percent ratings, but not greater, are warranted 
for the neurologic impairment in the sciatic nerves of the lower 
extremities.  The Board finds that the preponderance of the 
evidence is against the assignment of any ratings higher than 
those.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disabilities are inadequate.  That is accomplished by comparing 
the level of severity and symptomatology of the service-connected 
disability with the established criteria.  38 C.F.R. § 
3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate; and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected 
back disability  reasonably describe the Veteran's disability 
level and symptomatology, and provided for higher ratings for 
additional or more severe symptoms, which have not been shown.  
There evidence does not show that the disorders cause unusual 
factors such as marked interference in employment or frequent 
hospitalizations.  Therefore the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
ratings are adequate.  Consequently, the Board finds that 
referral for consideration of an extraschedular rating is not 
required.  38 C.F.R. § 3.321(b)(1) (2010).


ORDER

A rating higher than 20 percent for a low back disability is 
denied.

A separate 10 percent rating, but not higher, for right leg pain 
associated with a low back disability is granted.

A separate 10 percent rating, but not higher, for left leg pain 
associated with a low back disability is granted.


REMAND

Additional development is needed prior to further disposition of 
the claim for a compensable rating for bilateral heating loss.

The Veteran contends that he in entitled to a compensable rating 
for bilateral hearing loss because his hearing has worsened and 
has become increasingly disabling.

The Veteran's claim of entitlement to a compensable disability 
rating for bilateral hearing loss was denied on the basis that 
reports of audiological testing associated with the claims file 
did not contain evidence of compensable bilateral hearing loss 
for VA purposes.  38 C.F.R. § 3.385 (2010).

The Board notes that an examination for hearing impairment for VA 
purposes must be conducted by a state licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85(a) (2010).

In March 2010, the Veteran submitted a January 2009 private 
audiological report.  A card attached to the report suggests that 
the evaluation was conducted by a person with the licensing of 
M.S., a licensed hearing instrument specialist.  The audiologist 
provided puretone testing and recorded the findings in a graph.  
Unfortunately, the Board is precluded from providing its own 
interpretation of an audiogram which is presented in graph rather 
than numerical form.  Kelly v. Brown, 7 Vet. App. 471 (1995).  
Furthermore, in the recent case law provides that the Board must 
seek clarification in the instances when missing information 
related to private treatment records is relevant, factual, and 
objective, and where the missing evidence bears greatly on the 
probative value of the examination report.  Savage v. Shinseki, 
No. 09-4406 (Vet. App. Nov. 3, 2010).  Therefore, the Veteran 
should be given an opportunity to contact the January 2009 
private clinician to interpret the audiograph results and to 
determine whether the Maryland CNC speech determination test was 
used.  Additionally, the physician may provide any additional 
opinion he feels necessary.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.
1.  The RO should contact the January 2009 
private audiologist, after securing the 
appropriate release form.  The private 
clinician should be requested to interpret 
the results of the audiograph in numbers for 
the findings of puretone decibel loss at 
1000, 2000, 3000, and 4000 Hertz; state the 
results of the word recognition test in 
percentages; and state what word recognition 
test was used.  In the alternative, the 
Veteran should be informed that he can 
contact the January 2009 clinician and obtain 
that information himself.  Any evidence 
received should be filed in the record. 

2.  Then, readjudicate the claim.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


